Citation Nr: 9933145	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-03 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, bilateral foot disability and bilateral ankle 
disability.

2.  Entitlement to increased evaluations for left and right 
knee disabilities, each currently rated 30 percent disabling.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.

4.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  By rating action dated in January 1996 the 
Department of Veterans Affairs (VA) Regional Office, Los 
Angeles, California, confirmed and continued 20 percent and 
zero percent evaluations, respectively, for the veteran's 
left and right knee disabilities and denied entitlement to 
service connection for a low back disability as secondary to 
the left knee disability.  The veteran appealed from those 
decisions.  In a June 1996 rating action the evaluation for 
the right knee condition was increased to 10 percent.  In 
April 1997 the veteran and his wife testified at a hearing at 
the regional office before a hearing officer.  In a May 1997 
rating action the evaluation for the left knee condition was 
increased from 20 percent to 30 percent and the evaluation 
for the right knee condition was increased from 10 percent to 
20 percent. 

 In a January 1998 rating action the 30 percent and 
20 percent evaluations for the left and right knees, 
respectively, were confirmed and continued.  Entitlement to 
service connection for bilateral foot and ankle disabilities 
was denied.  Entitlement to special monthly compensation 
based on the need for aid and attendance and specially 
adapted housing were denied.  The veteran appealed from those 
decisions.  In a February 1999 rating action the evaluation 
for the veteran's right knee was increased to 30 percent.  A 
total rating based on individual unemployability was granted.  
In July 1999 the veteran and his wife testified at a hearing 
before a member of the Board of Veterans' Appeals (Board) 
sitting at the regional office.  The case is now before the 
Board for appellate consideration.

FINDINGS OF FACT

1.  The veteran's service medical records reflect that in 
November 1961 he complained of sore feet.  In March 1963 he 
complained of back pain.  His service medical records do not 
reflect any reference to an ankle condition.

2.  When the veteran was examined by the VA in December 1994, 
the diagnoses included chronic lumbosacral strain secondary 
to the veteran's left knee injury.

3.  When the veteran was examined by the VA in July 1999, the 
impressions included early degenerative arthritis of the 
ankles, lumbosacral spine and both knees.  The examiner 
commented that the ankle and lumbosacral spine conditions had 
been aggravated by the painful condition of his knees.

4.  During the July 1999 hearing before the Board, the 
veteran related that he was not able to climb steps and was 
able to walk only a very few feet using the walls for 
assistance or crutches or a cane or walker.  His wife related 
that he was unable to bend and she had to assist him getting 
out of bed.  She also had to put on his socks, pants, shoes 
and braces.


CONCLUSION OF LAW

The veteran has submitted well-grounded claims for service 
connection for a low back disability, bilateral foot 
disability, and bilateral ankle disability; a claim for an 
increased rating for left and right knee disabilities; a 
claim for special monthly compensation based on the need for 
regular aid and attendance of another person; and a claim for 
specially adapted housing.  38 U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that he 
sustained injuries to both of his knees.  In November 1961 he 
complained of sore feet.  He was given 1/2-inch heel raisers 
and warm soaks were recommended.  In March 1963 he complained 
of back pain.  When he was examined for separation from 
service, in August 1963 there was no reference to a back or 
foot disability.  His service medical records do not reflect 
any reference to an ankle condition.  

When the veteran was examined by the VA in June 1964 the 
findings were limited to his knees.  He was hospitalized by 
the VA in November 1966 and a left medial meniscectomy was 
performed.  He was again examined by the VA in November 1967 
and November 1972 when the findings were limited to his 
knees.

In April 1988 the veteran submitted a claim for service 
connection for a foot condition.  

VA outpatient treatment records were received reflecting that 
he was seen in March 1988 for painful callosities.  In an 
October 1988 rating action service connection for a foot 
disability was denied.

When the veteran was examined by the VA in December 1994 
various findings were recorded.  The diagnoses were internal 
derangement of the left knee, post surgical, chondromalacia 
of the right knee secondary to the left knee injury and 
chronic lumbosacral strain secondary to the left knee injury 
and the resultant unusual stress due to gait abnormality.

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was seen in 
December 1995 and August 1996 with complaints of foot pain.  
In December 1996 a scar revision of the left knee was 
performed.

When the veteran was examined by the VA in December 1998 
assessments were made of osteoarthritis of the knees and 
osteoarthritis of the left ankle.  

VA X-ray studies made in 1998 show soft tissue swelling in 
both ankles and bilateral calcaneal spurring.  X-ray studies 
of the right foot showed mild soft tissue swelling and 
calcaneal spurring.  An X-ray study of the thoracic spine 
showed degenerative changes.  

The veteran was seen on an outpatient basis by the VA in 
March 1999 for diabetic foot examination.  It was indicated 
that he was currently in a wheelchair due to degenerative 
joint disease of the knees and ankle instability.  

The veteran was afforded a VA orthopedic examination in July 
1999.  Examination of the ankles showed slight limitation of 
motion.  Examination of the feet showed generalized soreness 
over the dorsum of both feet.  Examination of the spine 
showed local tenderness over the lumbar region and range of 
motion of the spine was limited.  Examination of the knees 
showed a valgus instability.  There was also a loud crepitus 
during motion due to severe arthritis.  The impressions 
included early degenerative arthritis of the ankles, moderate 
degenerative arthritis of the lumbosacral spine and severe 
arthritis of both knees.  The examiner commented that the 
ankle and lumbosacral spine conditions had been further 
aggravated by the painful condition of both of his knees.  
That seemed to affect his ambulation, thereby causing undue 
strain on both of his ankles and feet and also his 
lumbosacral spine.

During the course of the July 1999 hearing before the Board, 
the veteran indicated that he was not able to climb stairs 
and was able to walk only a very few feet using the walls for 
assistance or crutches or a cane or walker.  He had been 
wearing orthopedic shoes since his time in service.  The 
veteran's wife related that he was unable to bend and she had 
to assist him getting out of bed.  She also had to put on his 
socks, pants, shoes and braces.  His condition was getting 
worse.  Most of the time she brought him food in bed and he 
spent much of his time in bed. he could not get into or out 
of the bathtub.  During the hearing photographs of leg braces 
used by the veteran were submitted.  

It was maintained at the hearing that the veteran's service-
connected bilateral knee condition either caused or 
aggravated his low back, foot and ankle conditions and that 
service connection should be established for the low back, 
foot and ankle disabilities as secondary to the service-
connected knee disability or, in the alternative, that 
compensation should be awarded for the low back, foot and 
ankle disabilities on the basis of aggravation under the 
decision by the U.S. Court of Appeals for Veterans Claims in 
Allen v. Brown, 7 Vet. App. 439 (1995).  It was further 
asserted that an extraschedular evaluation should be assigned 
for the bilateral knee disability under the provisions of 
38 C.F.R. § 3.321(b)(1).  The regional office has not 
considered the claims for compensation under the Allen 
decision or an extraschedular evaluation for the bilateral 
knee disability.

The Board considers the veteran's claims for service 
connection to be well-grounded due to the comments on the 
recent VA examinations regarding a possible causal 
relationship between the veteran's service-connected knee 
disabilities and a low back disability, foot disability, and 
ankle disability or the possibility of aggravation of low 
back, foot, and ankle disabilities by the knee disabilities.  
His claim for an increased rating for the knee disabilities 
is well-grounded since he has indicated that he has suffered 
an increase in disability.  Drosky v. Brown, 10 Vet.App. 251 
(1997).  The claims for special monthly compensation and 
specially adapted housing are well-grounded based on the 
findings on the VA examinations relating to the extent of 
severity of the knee disabilities and the testimony by the 
veteran and his wife regarding the severity of his service-
connected conditions..  Accordingly, the VA has a duty to 
assist the veteran in the development of his claims. 


ORDER

The veteran's claims for service connection for a low back 
disability, bilateral foot disability and bilateral ankle 
disability; increased evaluations for left and right knee 
disabilities; special monthly compensation based on the need 
for regular aid and attendance of another person; and 
specially adapted housing are well-grounded.

REMAND

In view of the fact that the Board has found the veteran's 
claims are well-grounded, the VA has a duty to assist him in 
the development of the claims.  Since the evidence of record, 
as set out above, is apparently incomplete and since the 
regional office has not considered the claims for 
compensation under the Allen decision or on an extraschedular 
evaluation for the bilateral knee disability, the appeal must 
be REMANDED for the following action:  


1.  The regional office should obtain 
copies of all VA outpatient treatment 
records of the veteran since June 1999 
and include those records with the claims 
file.

2.  The veteran should then be afforded a 
general medical examination and special 
orthopedic and podiatry examinations in 
order to determine the nature and 
severity of all of his conditions 
including his bilateral knee disability 
and any low back, bilateral foot or 
bilateral ankle disability that may now 
be present.  All indicated special 
studies should be conducted.  An 
examination for housebound status or 
permanent need for regular aid and 
attendance (VA Form 21-2680) should be 
completed.  The examiners should offer an 
opinion, with supporting analysis, as to 
the likelihood that any low back, foot or 
ankle disability was caused or aggravated 
by the veteran's service-connected 
bilateral knee disability.  The degree of 
low back, foot or ankle disability which 
would not be present but for the service-
connected bilateral knee disability 
should be identified.  An opinion should 
also be provided by the orthopedic 
examiner regarding whether pain 
associated with the service-connected 
bilateral knee disability significantly 
limits functional ability during flareups 
or with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The orthopedic examiner should 
also indicate whether the knees exhibit 
weakened movement, excess fatigability or 
incoordination.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The claims file should 
be made available to the examiners for 
review prior to conducting the 
examinations.  

3.  The regional office should then 
review the veteran's case by considering 
all of the evidence of record and the 
Allen case noted above as well as the 
provisions of 38 C.F.R. § 3.321(b)(1).  
If any determination made is unfavorable 
to the veteran, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




